Citation Nr: 9916500	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of an initial rating for bronchial asthma,  
evaluated as 30 percent disabling.

2.  Determination of an initial rating for allergic rhinitis, 
sinusitis,  evaluated as noncompensably disabling.

3.  Determination of the initial rating for subsyndromal 
bipolar II, social phobia (previously rated under 
depression),  evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his parents
ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  Bronchial asthma is manifested by no more than moderate 
symptoms, with no more than rather frequent asthmatic attacks 
(separated by 10 to 14 day intervals), with moderate dyspnea 
on exertion between attacks.  Bronchial asthma is further 
manifested by an FEV-1 of more than 56 percent predicted, or; 
an 
FEV-1/FVC ratio of more than 56 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

2.  Allergic rhinitis, sinusitis, is manifested by no more 
than moderate symptoms, with discharge or crusting or 
scabbing, infrequent headaches.  Allergic rhinitis, 
sinusitis, is further manifested by symptoms no more severe 
than one or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or: three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

3.  Prior to June 22, 1998, subsyndromal bipolar II, social 
phobia (previously rated under depression), more closely 
approximated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment, than it 
approximated severe impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and severe impairment in the ability to obtain or retain 
employment. 

4.  From June 22, 1998, subsyndromal bipolar II, social 
phobia (previously rated under depression), has been 
manifested by demonstrable inability to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.97, Diagnostic Codes 6602 (1996) and 6602 (1998).

2.  The criteria for a 10 percent evaluation for allergic 
rhinitis, sinusitis, have been met.  The criteria for an 
evaluation in excess of 10 percent for allergic rhinitis, 
sinusitis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, 
Diagnostic Codes 6510 (1996) and 6510 (1998).

3.  Prior to June 22, 1998, the schedular criteria for an 
evaluation in excess of 50 percent for subsyndromal bipolar 
II, social phobia (previously rated under depression), had 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.132, Diagnostic Code 9405 (1996) and 
38 C.F.R. §  4.130, Diagnostic Code 9432 (effective November 
7, 1996).

4.  From June 22, 1998, the criteria for a 100 percent 
evaluation for subsyndromal bipolar II, social phobia 
(previously rated under depression), have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
4.132, Diagnostic Code 9405 (1996) and 38 C.F.R. §  4.130, 
Diagnostic Code 9432 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that neither the current 30 
percent evaluation for bronchial asthma, the current 
noncompensable evaluation for allergic rhinitis, sinusitis, 
nor the current 50 percent evaluation for subsyndromal 
bipolar II, social phobia (previously rated under 
depression), accurately reflect the severity of his 
disabilities. 

I.  Asthma & Rhinitis-Sinusitis

The veteran maintains that he suffers from asthma attacks on 
a daily basis, and that asthma is exacerbated by perfume, 
chemicals, cigarette smoke, humidity and pollen.  He 
maintains further that he has no stamina and has to take a 
slow pace when climbing two or three flights of stairs, and 
that his asthmatic condition generally causes weakness and 
tiredness.  He contends that he has to take inhalers, 
generally three times a day, or more frequently if suffering 
an asthma attack.  In addition, the veteran maintains that 
his allergies are worse in the mornings, with a running nose, 
sneezing and coughing, that sinusitis/rhinitis gives him a 
runny nose "almost everyday," as well as daily headaches, 
bloody discharge from the nose and crusting in the nose, and 
that he takes medication to head off allergy attacks twice a 
day.  

Service connection for asthmatic rhinitis, by history, and 
allergic rhinitis-sinusitis, was granted by the RO in a 
rating decision dated in January 1995.  The veteran, taking 
exception to the evaluations assigned, filed a timely notice 
of disagreement and substantive appeal to this decision.  
Accordingly, these claims must be considered "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) and VA 
has a duty to assist in the development of facts pertinent to 
the claims.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. 119, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). See also 38 C.F.R. § 4.2 (ratings to be 
assigned "in the light of the whole recorded history").  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Service medical records noted treatment for asthma and 
chronic bronchitis.  A November 1994 VA examination report 
noted that the veteran complained of occasional shortness of 
breath.  The veteran reported that he was taking medications 
when required, and that he would suffer from occasional 
dyspnea on walking, especially when exposed to certain 
pollens or fumes "on a daily basis."  The veteran's nose 
was noted to be without hyperemia or drainage, the inferior 
and middle meatus were described as normal and clear on both 
sides, the inferior and middle turbinates were congested on 
both sides, and the superior turbinates were negative.  There 
was no exudate or hyperemia of the tonsils or oral pharynx.  
Chest X-rays were described as "completely normal," and 
pulmonary function studies "also show[ed] no evidence of 
restrictive or obstructive disease."  The examiner's 
diagnoses were allergic sinusitis and "no evidence of asthma 
found at this time."

Based on these results, the RO, in February 1995, granted 
service connection for asthmatic bronchitis, by history, and 
allergic rhinitis-sinusitis, both evaluated as noncompensably 
disabling.  The effective date for both disabilities was 
given as August 1994, the day after the veteran's separation 
from service. 

In March 1995, the veteran submitted correspondence from his 
private physician Kurt G. Zimmer, D.O., who stated that the 
veteran did have exercise and chemically induced asthma.  Dr. 
Zimmer stated further that the recent VA examination included 
pulmonary function tests that were "static" and that no 
attempt had been made to incite an asthmatic episode by odors 
or exercise.  

The veteran was given another VA examination in March 1995.  
He reported taking various medications and inhalers.  He 
complained of "some shortness of breath," triggered by hot 
weather, fumes, smoke, strong chemical odors, or physical 
exertion.  He stated that when he gets an asthmatic attack, 
he coughs up yellow phlegm, his chest tightens, and he gets a 
runny nose.  In addition, he complained of head congestion, a 
runny nose and postnasal drip, related to sinusitis.  Deep 
palpation of the maxillary sinus did not produce any 
discomfort, the throat was not congested, the nasal cavity 
was open, there was no congestion of the nasal turbinates, 
there was good passage of air in each nostril, the chest 
sounds were clear, and there was no tachypnea or hyperpnea.  

The examiner commented that pulmonary function tests would be 
performed before and after exercise, but that there were no 
fumes or strong chemicals available for the veteran to 
breathe.  The veteran was given an alcohol pad to breathe but 
this did not trigger an asthmatic attack.  The veteran was 
diagnosed with reactive airway disease and history of 
sinusitis, with X-ray evidence of thickening of the lining of 
the maxillary sinuses, compatible with a diagnosis of chronic 
maxillary sinusitis.  A pulmonary function test noted an FEV-
1 of 87 percent of the predicted value, and an FEV-1/FVC 
ratio of 88 percent.  These results were noted to be 
"essentially normal," although it was noted that, with 
exercise, the veteran's oxygen saturation was at the lowest 
limit of normal for someone his age.  

Following a VA computed tomography (CT) scan of the paranasal 
sinuses, in March 1995, the veteran's nasal turbinates were 
described as "prominent bilaterally."  Additional VA 
pulmonary function tests performed on the same day as the 
March 1995 VA examination report noted essentially the same 
results, and wheezing was described as "rare."  VA 
outpatient treatment records from March to July 1995 noted 
that the veteran sought treatment for asthma and allergic 
rhinitis and was given prescriptions for inhalers and other 
medications.  In June the veteran complained of perennial 
chest tightness and wheezing, worse in the spring and summer.  
In July the veteran complained of shortness of breath with 
exertion, and nasal congestion and migraine attacks.  Asthma 
and rhinitis were described as "stable."

In July 1995, a VA physician wrote a letter in support of the 
veteran's claim.  The physician stated that he had examined 
the veteran on several occasions in the past three months to 
treat his asthma symptoms.  He stated that "although [the 
veteran's] resting spirometric values were normal, he reports 
marked limitation of his exercise capacity due to shortness 
of breath.  We repeated his spirometry after he had walked up 
at least three flights of stairs and found that his FEV1 
decreased by 21 percent."  An attached copy of the results 
of a pulmonary function test, taken on the same date as the 
VA examination, contained figures taken before and after 
exercise.  Before exercising, the FEV-1 was 96 percent of the 
predicted value, dropping to 76 percent of the predicted 
value after exercise, and the FEV-1/FVC ratio was 92 percent 
before exercise, dropping to 81 percent afterwards.  

Correspondence from Chul Kim, M.D., in September 1995, noted 
that pulmonary function studies indicated that the veteran 
had a moderate degree of obstructive lung disease, with 
"some" improvement after using a bronchodilator.  In 
addition, the veteran submitted the results of a number of 
pulmonary function tests taken in September 1995.  
Unfortunately, these could not be meaningfully deciphered 
since portions of the relevant information were cut off by 
the edge of the page.   

At his personal hearing, in November 1995, the veteran 
testified that he was taking medication to head off allergy 
attacks twice a day.  He said his allergies were worse in the 
mornings, with a running nose, sneezing and coughing.  He 
also testified that he took inhalers for his asthma, 
generally three times a day, or more frequently if he was 
suffering an asthma attack.  He stated that smells such as 
perfume, chemicals, or cigarette smoke would cause "extreme 
trouble breathing," and that he suffered from asthma attacks 
on a daily basis, causing weakness and tiredness.  He said 
that humidity and pollen caused "extreme trouble," that he 
had no stamina, and that he had to take a slow pace when 
climbing two or three flights of stairs.  The veteran 
testified that his sinusitis/rhinitis gave him a runny nose 
"almost everyday," as well as daily headaches and bloody 
discharge from the nose.  In addition, he indicated that he 
suffered from crusting in the nose.  

Following this hearing, the RO, in a November 1995 rating 
decision, increased the evaluation for bronchial asthma from 
noncompensable to 30 percent, effective August 1994.  The 
evaluation for allergic rhinitis, sinusitis, remained 
unchanged at a noncompensable level.

VA outpatient treatment records from December 1995 to October 
1997 reported in July 1996 that the veteran's chest was 
clear, there was no wheezing, and asthma was noted to be in 
good control.  Records from September 1996 to February 1997 
noted an impression of chronic migraine headaches, beginning 
6 months earlier.  In April 1997, he complained of headaches, 
a runny nose, bloody sinus, and watery eyes.  The drainage 
was described as mostly clear and there was no evidence of 
infection.  A psychiatric treatment report from May 1997 
indicated that migraine headaches occurred once a month, and 
were occasionally severe enough to require a trip to the 
emergency room.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The Board notes that by regulatory 
amendment, effective October 7, 1996, substantive changes 
were made to the schedular criteria for evaluating 
respiratory disorders, as set forth at 61 Fed. Reg. 46720-
46731 (1996) (codified at 38 C.F.R. §§ 4.96 and 4.97).  The 
January 1995 rating decision and the November 1994 and March 
1995 VA respiratory examinations were based on the 
regulations extant at the time.  Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  In a February 1997 Supplemental Statement of 
the Case, the RO evaluated the veteran's disabilities under 
the current regulations.  

A.  Bronchial Asthma

Prior to the changes in the regulations, under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602, a 60 percent evaluation 
was warranted for severe bronchial asthma, with frequent 
asthmatic attacks (one or more weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, more than light manual labor precluded.  A 30 
percent evaluation was warranted for moderate bronchial 
asthma, with rather frequent asthmatic attacks (separated by 
10 to 14 day intervals), with moderate dyspnea on exertion 
between attacks.  

Following a careful review of all the evidence in this case, 
the Board observes that the veteran's assertion of daily 
asthmatic attacks made during his personal hearing, is not 
supported by the medical record.  Where the veteran's asthma 
was mentioned in this treatment records, it was described as 
"stable," in July 1995, and "in good control," with no 
wheezing, in July 1996.  The VA examinations were unable to 
detect more than moderate symptoms and the VA pulmonary 
function tests were described as showing "essentially 
normal" results.  Finally, the Board notes that the 
veteran's private physician, Dr. Kim, described the veteran's 
asthma as "moderate" with "some" improvement after using a 
bronchodilator.  The preponderance of the evidence, 
therefore, indicates that, under the criteria in effect 
before the recent regulatory changes, the veteran's bronchial 
asthma was no more than moderate in degree.  

Subsequent to the regulatory changes, a 60 percent evaluation 
is warranted for: an FEV-1 of 40 to 55 percent predicted, or; 
an FEV-1/FVC ratio of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 30 percent 
evaluation is warranted for an FEV-1 of 56 to 70 percent 
predicted, or; an FEV-1/FVC ratio of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  None of the 
pulmonary function tests, both those performed by VA and 
those provided by the veteran, indicated an FEV-1 lower than 
56 percent predicted, or an FEV-1/FVC ratio of less than 56 
percent.  The veteran reports the daily use of inhalers.  
There is no medical evidence that the veteran makes monthly 
visits to a physician for required care of exacerbations, or 
that he undergoes intermittent (at least three per year) 
courses of systemic corticosteroids.  

The Board finds, therefore, that under the current 
regulations, the disability picture presented by the 
veteran's bronchial asthma more closely approximates a 30 
percent evaluation than it approximates a 60 percent 
evaluation.  As an increased evaluation is not warranted 
under either the old or the new regulations, the veteran's 
claim is denied.  

The Board notes the veteran's assertion that the pulmonary 
function tests should have been performed after physical 
exertion and/or after exposing the veteran to irritant 
chemicals.  The Board notes initially that review of the VA 
examinations does not indicate any inadequacies for rating 
purposes.  Furthermore, the results of pulmonary function 
tests submitted by the veteran in July 1995, with 
measurements taken before and after physical exertion, still 
did not meet the requirements of a higher rating.  
Accordingly, the Board is satisfied that the current 
evaluation is substantiated by the medical evidence.

B.  Allergic Rhinitis, Sinusitis

Prior to the changes in the regulations, under 38 C.F.R. 
§ 4.97, DC 6510, a 30 percent evaluations was warranted for 
sinusitis, pansinusitis, chronic, severe in degree, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge, or crusting reflecting 
purulence.  A 10 percent evaluation was warranted for 
moderate symptoms, with discharge or crusting or scabbing, 
infrequent headaches.  A noncompensable evaluation was 
warranted for X-ray manifestations only, with mild or 
occasional symptoms.  

VA outpatient treatment records noted an impression of 
chronic migraine headaches, occurring once a month, 
occasionally severe enough to require a trip to the emergency 
room.  Treatment records have also noted complaints of a 
runny nose, bloody sinus, and watery eyes, with mostly clear 
nasal drainage and no evidence of infection.  The Board finds 
that the evidence of infrequent headaches once a month is 
sufficient to justify a 10 percent evaluation for allergic 
rhinitis, sinusitis.  The Board finds further, however, that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent, as there is no evidence of frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  

Under the current regulations, a 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment 
(lasting four to six weeks), or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or: three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  In view of the fact that 
there is no medical evidence of any incapacitating episodes 
of sinusitis, and only evidence of monthly headaches, with no 
purulent discharge or crusting, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess to 10 percent under the new regulations. 

II.  Psychiatric Disorder

Service connection for depression was granted by the RO in 
November 1996.  Initially, a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.132 Diagnostic Code 9405, 
effective November 1995.  During the course of this appeal, 
the RO twice increased the evaluation, most recently to 50 
percent, effective November 1995.  In addition the RO re-
characterized the veteran's psychiatric disability as 
subsyndromal bipolar II, social phobia, and evaluated the 
disability under 38 C.F.R. § 4.130 Diagnostic Code 9432.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson, 12 
Vet. App. 119.  After reviewing the record, the Board finds 
that no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  38 U.S.C.A. § 5107(a). 

A VA psychologist opined in correspondence dated in November 
1995 that the veteran suffered from depression secondary to 
his service-connected asthma.  VA treatment records from 
December 1996 noted an impression of depression "secondary 
to medical condition and to loss of career plan."  The 
veteran denied suicidal ideation but was described as 
"seriously depressed."  He was sleeping for long periods 
and eating very little.  He admitted to having friends but 
denied socializing with them and reported dating only three 
to four times in the past 28 months.  His Global Assessment 
of Functioning (GAF) score was determined to be 50.  

VA outpatient treatment records from May to October 1997 
indicated that the veteran suffered from "frequent, intense 
fluctuations in mood."  The veteran reported that he would 
have periods of depression and anxiety lasting several days, 
loss of appetite, excessive sleep, anhedonia and social 
isolation, followed by periods of elevated mood during which 
he would feel highly creative and had an elevated estimation 
of his abilities, and could sleep very little without feeling 
tired.  He denied having suicidal or homicidal ideation 
during his depressive periods.  He reported that he was made 
to resign from his job as his fluctuating moods affected his 
job performance.  He was diagnosed with bipolar disorder.  

A VA clinical psychologist submitted a statement in February 
1998, asserting that the veteran's medical condition severely 
restricted the veteran's social, academic and occupational 
functioning, and that bipolar disorder "significantly 
exacerbated his problems in all of these areas."  Additional 
VA outpatient treatment records from June and July 1998 
indicated that the veteran was noncompliant with his 
medications, with resultant exacerbation of symptoms.  
Following a number of examinations he was variously diagnosed 
with the following disorders: major depression with bipolar 
features; schizoaffective disorder, bipolar type; bipolar 
disorder by history, currently with marked mood and thought 
disregulation; bipolar disorder, mixed type, severe.  His GAF 
score was determined to be from 35 to 45.  

An entry in June 1998 reported that during the past month, 
the veteran had reported the following symptoms: mood swings 
from anger to sadness to irritability; loss of appetite; 
insomnia; few interests; frequent crying spells; increased 
anxiety and tension; hyperactivity; pressured speech; low 
self esteem; social withdrawal; racing thoughts; excessive 
guilt; delusional ideas with grandiosity; religiosity; poor 
memory and concentration and confusion with lack of 
motivation.  A July 1998 entry noted that the veteran was 
"in no position at present to be attempting to work 
competitively in any employment situation . . . [and that he] 
would be unable to maintain concentration, persistence or 
pace without marked interruptions and limitations on three to 
four days out of a five day week."

At his July 1998 personal hearing, the veteran's 
representative argued that the veteran was entitled to a 100 
percent evaluation, in view of the VA psychiatrist's opinion 
that the veteran was unable to work due to his psychiatric 
disorder.  The veteran testified that since separation from 
service, he had had approximately ten different jobs.  He 
testified that he had resigned from various jobs working at 
VA hospitals because he was told that if he did not resign he 
would be terminated due to taking excessive leave.  He 
maintained that the reason he took leave was to attend 
scheduled treatment sessions for his psychiatric disability, 
but also that during his depressed periods he often was 
unable to get up in the mornings.  He stated that during his 
manic periods "I'm so full of energy that I can't sit still, 
I can't even control my thoughts," and that he had gone on 
spending sprees and had run up huge debts that he was unable 
to pay off.  In addition, he testified that he suffered from 
marked social phobia, manifested by extreme anxiety and 
nervousness in social situations resulting in nausea.  

An August 1998 VA examination report included a diagnosis of 
bipolar disorder, mixed, and a GAF score of 40.  The veteran 
complained of "problems with depression," and mood swings, 
with manic phases lasting from two days to up to a week, 
during which he is unable to sleep, he spends money lavishly, 
and he feels that "everything goes his way," followed by 
depressed phases when he sleeps for up to 24 hours.  He 
reported feelings of helplessness and hopelessness, of 
feeling like a "burden," and "unable to function."  He 
stated that at times he felt like it would be easier if he 
were to die, but that "I won't take my life."  He reported 
increased appetite and craving for food, but would then throw 
up what he had eaten.  

VA outpatient treatment records from September to October 
1998 indicated that the veteran was suffering from weight 
loss due to feelings of nausea and an inability to retain 
foods due to his psychiatric disorder.  The feelings of 
nausea also caused him to be noncompliant with his 
psychiatric and other medications.  He was taking college 
courses but was noted to be failing his courses due to an 
inability to be around other people.  His psychiatrist 
commented that "he appears to be unable to be functional in 
school at all."  During this period his GAF was assessed at 
between 30 to 35.  

At the time of the grant of service connection, the veteran's 
service-connected disability was characterized as depression 
and rated under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9405, 
which related to dysthymic disorder, adjustment disorder with 
depressed mood, and major depression without melancholia.  
The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, as 
set forth at 61 Fed. Reg. 52695-52702 (1996) (codified at 
38 C.F.R. §§ 4.125-4.130).  In November 1997, the RO re-
characterized the disability as subsyndromal bipolar II, 
social phobia, and evaluated it under 38 C.F.R. § 4.130, DC 
9432, which relates to bipolar disorder.  This Code was not 
in effect prior to the November 1996 change in the 
regulations.  As noted above, where the law or regulations 
change while a claim is pending, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App. 308, 312-313.  Both the old 
and the new criteria for rating psychiatric disorders must 
therefore be considered.  However, this change in the 
regulations does not apply prior to November 7, 1996.  Rhodan 
v. West, 12 Vet. App. 55 (1998).

Under Diagnostic Code 9405, in effect prior to November 7, 
1996, a rating of 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent, under the old regulations, is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

Under the regulations effective November 7, 1996, a 50 
percent rating is warranted for either bipolar disorder (DC 
9432), dysthymic disorder (DC 9433) or major depressive 
disorder (DC 9434), where the disorder manifests occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

After a careful review of the all the evidence in this case, 
the Board finds that the preponderance of the evidence 
indicates that, prior to June 22, 1998, the veteran's 
subsyndromal bipolar II, social phobia, more closely 
approximated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and considerable industrial impairment, than it 
approximated severe impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and severe impairment in the ability to obtain or retain 
employment.  In this regard, the Board notes that during this 
period, the veteran was still working, although fearing for 
his job.  Furthermore, the veteran's GAF score in December 
1996 was determined to be 50.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A GAF score of 50 denotes no 
more than "serious symptoms . . . OR any serious impairment 
in social, occupational or school functioning."  DSM-IV. 

Finally, while a VA psychologist opined in February 1998 that 
bipolar disorder significantly exacerbated the veteran's 
difficulties in social, academic and occupational functioning 
caused by his medical problems, he did not indicate that the 
veteran's psychiatric disability alone resulted in severe 
impairment.  For these reasons, the Board finds that, under 
the old regulations, the preponderance of the evidence is 
against an evaluation in excess of 50 percent prior to June 
22, 1998.  

Nor is a higher evaluation warranted during this period under 
the current regulations.  The evidence does not indicate that 
the veteran suffered from flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory or impaired abstract thinking.  
While the veteran did suffer from disturbances of motivation 
and mood, impaired judgment, and some difficulty in 
establishing and maintaining effective work and social 
relationships, such impairment is contemplated by a 50 
percent evaluation.  The preponderance of the evidence, 
however, is against a higher evaluation prior to June 22, 
1998.

VA treatment records beginning in June 22, 1998, indicate 
that the veteran suffered from worsening symptoms.  In July 
10, 1998, a treating physician opined that the veteran was 
unable to work due to his psychiatric disability.  
Accordingly, a 100 percent evaluation is warranted for this 
period.  The Board shall give the veteran the benefit of the 
doubt and set the effective date for the increased evaluation 
at June 22, 1998, the date of the first entry indicating 
worsening symptoms, rather than July 10, 1998.  38 U.S.C.A. 
§ 5107(b).

III.  Conclusion

For the reasons provided above, the Board finds that, while 
the evidence supports a 10 percent evaluation for allergic 
rhinitis, sinusitis, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for allergic 
rhinitis, sinusitis, and against an evaluation in excess of 
30 percent for bronchial asthma.  In addition, the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for subsyndromal bipolar II, social 
phobia, for the period prior to June 22, 1998.  From June 22, 
1998, the evidence supports a 100 percent evaluation.






ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma is denied.

Subject to the rules and regulations governing the award of 
benefits, a 10 percent evaluation for allergic rhinitis, 
sinusitis, is granted.

Entitlement to an evaluation in excess of 50 percent for 
subsyndromal bipolar II, social phobia, for the period prior 
to June 22, 1998, is denied.

Subject to the rules and regulations governing the award of 
benefits, a 100 percent evaluation for subsyndromal bipolar 
II, social phobia, is granted from June 22, 1998.





		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals

 

